DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
US 20100238457 A1
Adamo et al.  hereinafter Adamo
US 20110108030 A1
Blair et al. hereinafter Blair
US 20190133927 A1
OSTROVSKI et al. hereinafter OSTROVSKI


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of Farina.
With respect to claim 1,  Adamo discloses a method of designing a dry powder inhaler, the inhaler being operable to discharge a dose of medicament in the form of a dry powder plume (device and methods for adapting to a laser diffraction apparatus used for measuring particle size distribution and density of the plume of a powder composition emitted from a dry powder inhaler, see abstract), the method comprising: 
providing a first dry powder inhaler in accordance with a first design (dry powder inhaler, see Fig. 5), the first dry power inhaler containing a dry powder formulation, and the design intended to achieve a particular desired set of plume geometric and/or dynamic (create a plume of powder exiting the inhaler, and measuring with the laser diffraction apparatus the particles emitted from the inhaler, see ¶[0016]) characteristics; 
testing the dry powder inhaler by means of a testing method comprising: 
actuating the inhaler to discharge a dose of the dry powder formulation in the form of a dry powder plume (plume of powder discharged from an inhaler,¶ [0033]), illuminating the plume with a source of electromagnetic radiation (measuring with the laser diffraction apparatus the particles emitted from the inhaler, see ¶[0016]); and 
if necessary, adjusting the design of the first dry powder inhaler based on results of said testing so as to better achieve the desired set of plume geometric and/or dynamic characteristics (see ¶[0037, 0041]).
Adamo discloses a laser beam emitting device 20 measure the particle size distribution of a powder plume emitted from an inhaler. However, Adamo is silent about capturing one or more images of a pattern of radiation reflected or diffracted by the electromagnetically illuminated plume ; and  processing the images to determine one or more geometrical and/or dynamical characteristics of the discharged plume.
Farina, from the area of  illuminating an aerosol spray plume and utilize optical-techniques to characterize the associated spray pattern, discloses capturing one or more images of a pattern of radiation reflected or diffracted by the electromagnetically illuminated plume (Fig. 1 illustrates  imaging device 12); and  processing the images to determine one or more geometrical and/or dynamical characteristics of the discharged plume (col. 5 lines 10-14 discloses The imaging device 12 is preferably capable of an image acquisition speed (i.e. framing rate) and spatial resolution to accurately capture the time evolution of a spray for both geometry and pattern testing).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Farina so that Adamo’s invention will have camera system that captures images of discharged plume as disclosed in Farina’s invention for the predicable benefit of acquiring data representative of an interaction between the illumination and the aerosol spray plume along at least one geometric plane.            
With respect to claim 2, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the inhaler is actuated within a vacuum chamber or an air flow chamber ([0006] discloses the standard inhaler module is comprised of a chamber in which the inhaler is mounted outside in ambient air and the plume travels through an enclosed chamber. The plume is formed by a vacuum generated across the chamber and powder flows through the device). Midway through the chamber, the powder plume travels through the zone in which the laser is projected thus causing the laser beam to diffract after colliding with the particles).  
With respect to claim 3, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the source of electromagnetic radiation comprises a source of visible light ([0035] discloses a laser beam 32 emitting device 20).  
With respect to claim 4, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the source of electromagnetic radiation is a laser ([0035] discloses a laser beam 32).
With respect to claim 5, Adamo and Farina disclose the method of claim 1 above. Adamo is silent about capturing a plurality of images in series. Farina further discloses capturing a plurality of images in series (col. 3 lines 2-3 discloses producing image data representative of at least one sequential set of images of a spray plume).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Farina so that Adamo’s invention will have a camera system capturing a plurality of images in series as disclosed in Farina’s invention for the predicable benefit of analyzing each of the images as representative of a density characteristic of the spray plume along a geometric plane that intersects the spray plume at a predetermined instant in time.            
With respect to claim 7, Adamo and Farina disclose the method of claim 1 above. Adamo is silent about an outer envelope shape of the discharged plume has a central axis defining an angular orientation of the discharged plume, and wherein the method comprises analysing said angular orientation of the plume. 
Farina further discloses an outer envelope shape of the discharged plume has a central axis defining an angular orientation of the discharged plume, and wherein the method comprises analysing said angular orientation of the plume (col. 5 lines 48-51 discloses the light from the illumination device 26 is capable of being shaped into a thin sheet for accurate illumination of the particles for both the spray pattern and divergence angle measurements).  
With respect to claim 8, Adamo and Farina disclose the method  of claim 6 above. Adamo further discloses the dry powder inhaler comprises a mouthpiece (¶[0012] discloses the proximal end cap can comprise a mouthpiece adaptor). Adamo is silent about the method comprises determining an angle of deviation of said central axis of an outer envelope of the discharged plume with respect to an axis of orientation of the mouthpiece.
Farina discloses the method comprises determining an angle of deviation of said central axis of an outer envelope of the discharged plume with respect to an axis of orientation of the mouthpiece (col. 6 lines 31-35 discloses the centerline of the aerosol spray plume is shown as spray axis SA. The imaging device 12 is positioned so that it can view the spray pattern from above at a slight off-axis angle to prevent the spray particles from directly impinging on the imaging device 12 and lens 36).  
With respect to claim 9, Adamo and Farina disclose the method claim 1 above. Adamo is silent about the method comprises analysing a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume.
Farina further discloses analysing a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume (col. 6 lines 26-32 discloses when the spray data acquisition system 10 is used to conduct spray pattern tests, the illumination device 26 is positioned so that it illuminates in a thin sheet 28 a predetermined, transverse axial cross section of the spray directly downstream of the spray pump tip 30 as shown in FIG. 2. The centerline of the aerosol spray plume is shown as spray axis SA).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of Farina so that Adamo’s invention will have camera system that captures images of discharged plume as disclosed in Farina’s invention for the predicable benefit of acquiring data representative of an interaction between the illumination and the aerosol spray plume along at least one geometric plane.            
With respect to claim 10, Adamo and Farina disclose the method of claim 9 above. Adamo further discloses the said source of the discharge is defined as a distal end of a mouthpiece of the first dry powder inhaler([0012] discloses the adaptor for the inhaler comprises a tubular structure having a proximal end and a distal end; the distal end being configured to be closed and having an opening to connect a tubing to allow pressurized air or gas into the chamber).
With respect to claim 11, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the testing method comprises determining a powder concentration distribution across a given cross-section of the discharged plume at a given distance from a source of discharge of the plume([0037] discloses apparatus 20, which is mounted onto a mounting means allows a plume to be measured at various distances from a laser beam).
With respect to claim 12, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the  method comprises adjusting the design so as to minimize an angle of deviation of a central axis of an outer envelope shape of the discharged plume with respect to an axis of orientation of a mouthpiece of the inhaler (Fig. 8 illustrates the angle of deviation of a central axis of an outer envelope shape of the discharged plume with respect to an axis of orientation of a mouthpiece of the inhaler).
With respect to claim 13, Adamo and Farina disclose the method of claim 12 above. Adamo further discloses the mouthpiece defines a source of discharge of the plume(plume of a powder composition emitted from a dry powder inhaler, see ¶[0016-0019]).
With respect to claim 14, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the method comprises adjusting the design so as to reduce a cross-sectional area of an outer envelope shape of the discharged plume at a given distance from a source of discharge of the plume (Base plate 55 can comprise a clamp for adapting to the laser diffraction system and is configured to be movable to adjust the distance that a powder plume would traverse while being measured, see ¶[0041]).
 With respect to claim 15, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the method comprises adjusting the design so as to alter a concentration distribution of the powder across a given cross-section of the plume, the cross-section being located at a given distance from a source of discharge of the plume (Base plate 55 can comprise a clamp for adapting to the laser diffraction system and is configured to be movable to adjust the distance that a powder plume would traverse while being measured, see ¶[0041]).
With respect to claim 16, Adamo and Farina disclose the method of claim 15 above. Adamo further discloses the design is adjusted so as to increase a concentration of the powder within a central region of the cross section, proximal to a central point of the cross section (the device 10 can allow for control of the expansion of the plume exiting an inhaler, ¶[0048]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adamo and Farina as applied to claim 5 above, and further in view of OSTROVSKI.
With respect to claim 6, Adamo and Farina disclose the method of claim 5 above. Adamo as modified by Farina is silent about the images are captured at regular intervals at an interval frequency of 300 Hz to 1,000 Hz. OSTROVSKI, from the area of targeted aerosol delivery of active agents, discloses the images are captured at regular intervals at an interval frequency of 300 Hz to 1,000 Hz ([0069] discloses instantaneous snapshot of the aerosol bolus taken using planar laser sheet lighting and a high-speed camera (300 Hz)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo with the teachings of OSTROVSKI so that Adamo’s invention will have a camera system that captures an image at regular intervals at an interval frequency of 300 Hz for the predicable benefit of capturing a series of images in quick succession.   
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adamo in view of  Farina as applied to claim 10 above, and further in view of Blair.
With respect to claim 17, Adamo and Farina disclose the method of claim 1 above. Adamo further discloses the first dry powder inhaler is a breath-actuated dry powder inhaler (20) comprising an airflow adaptor (inhaler adapter 21). 
Adamo is silent about the airflow adaptor comprising: a first conduit having a proximal end and a distal end, wherein the proximal end allows fluid communication from a deagglomerator outlet port to the distal end of the first conduit, and at least one second conduit for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the first conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor, and wherein the method comprises adjusting a ratio of the sum of the cross-sectional areas of the at least one second conduit to the cross-sectional area of the first conduit so as to adjust one or more geometrical or dynamic characteristics of the dry powder plume discharged from the inhaler upon application of a breath induced low pressure to the distal end of the airflow adaptor.
Blair, from the area of an airflow adaptor for a breath-actuated dry powder inhaler, discloses the airflow adaptor comprising: a first conduit having a proximal end and a distal end, wherein the proximal end allows fluid communication from a deagglomerator outlet port to the distal end of the first conduit ([0008] discloses the airflow adaptor comprises a conduit having a proximal end and a distal end, wherein the proximal end of the conduit allows fluid communication from a deagglomerator outlet port to the distal end of the conduit), and at least one second conduit for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the first conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor ([0014] discloses the means for allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor comprises at least one second conduit), and wherein the method comprises adjusting a ratio of the sum of the cross-sectional areas of the at least one second conduit to the cross-sectional area of the first conduit so as to adjust one or more geometrical or dynamic characteristics of the dry powder plume discharged from the inhaler upon application of a breath induced low pressure to the distal end of the airflow adaptor ([0018] discloses he ratio of the sum of the cross-sectional areas of the at least one second conduit to the cross-sectional area of the conduit is such that when a breath induced low pressure is applied to the distal end of the airflow adaptor at least about 5%, preferably at least about 15%, preferably at least about 20%, more preferably from about 5% to about 50%, more preferably from about 15% to about 40%, and even more preferably from about 20% to about 30% of the resulting airflow is through the at least one second conduit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adamo as modified by Farina with the teachings of Blair so that Adamo’s invention will have a deagglomerator and a second conduit or allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor as disclosed in Blair’s invention for the predicable benefit of allowing air to flow from a proximal end of the adaptor to a distal end of the adaptor independently of the airflow in the conduit when a breath induced low pressure is applied to the distal end of the airflow adaptor. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861       


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861